ACCEPTED
                                                                                                       04-15-00383-CV
                                                                           E-FILED       FOURTH COURT OF APPEALS
                                                                           IN MATTERS PROBATE   SAN ANTONIO, TEXAS
                                                                                                  6/30/2015
                                                                           Accepted: 6/30/2015 4:14:17  PM 4:47:40 PM
                                                                                                        KEITH HOTTLE
                                                                           GERARD RICKHOFF
                                                                                                               CLERK
                                                                           CLERK PROBATE COURTS
                                         NO. 2014-PC-4118                  BEXAR COUNTY, TEXAS
                                                                           BY:___________________
                                                                           Jennifer Delgado
IN THE ESTATE OF                              §      IN THE PROBATE COURT
                                              §                                 FILED IN
                                                                         4th COURT OF APPEALS
HATTIE POOLE                                  §      NO. TWO              SAN ANTONIO, TEXAS
                                              §                          06/30/2015 4:47:40 PM
An Incapacitated Person                       §      BEXAR COUNTY,       TEXAS
                                                                             KEITH E. HOTTLE
                                                                                  Clerk


 ATTORNEY AD LITEM’S NOTICE OF APPEAL ON BEHALF OF HATTIE POOLE

TO THE HONORABLE COURT:

       Attorney ad Litem, CARMEN SAMANIEGO,                 in her representation of     HATTIE

POOLE, in the above-referenced cause gives notice of intent to appeal the Bexar County Probate

Court’s Order Sustaining Challenge of the Guardian ad Litem's Motion to Show Authority on

May 15, 2015.. This appeal is taken to the Fourth Court of Appeals in San Antonio, Texas , in

order to preserve the right to appeal.

                                              Respectfully submitted,



                                              _____________/S___________
                                              CARMEN SAMANIEGO
                                              Attorney at Law
                                              Tex. State Bar: 24027951
                                              8100 Broadway, Suite 105
                                              San Antonio, Texas 78209
                                              Tel: 210/802-4888
                                              Fax: 888/224-3924
                                              attorneycarmen@me.com
                                              ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF APPEAL                                                            Page 1 of 2




                                                                                 Submitted on: 6/30/2015 3:58:51 PM
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appeal was served this the 30th

day of June 2015, in accordance with Rule 21a, Tex. R. Civ. P. upon the following person(s):



                                            __________/S/___________
                                            CARMEN SAMANIEGO,
                                            Attorney ad Litem

Teresa Christian
Tx. State Bar No. 24052879
THE CHRISTIAN LAW FIRM, PLLC
22211 IH 10 WEST, SUITE 1206
San Antonio, Texas 78257
Tel: 210/501-0722
Fax: 888/511-2049
Teresa@thechristianlawfirm.com

Mr. Bill Leighner
Cavaretta, Katona & Francis, PLLC
One Riverwalk Place
700 N. St. Mary’s Street, Suite 1500
San Antonio, Texas 78205
Attorney for Jeff Poole

Mr. Robert E. Golden
Golden Law, P.C.
Pacific Plaza, Suite 611
14100 San Pedro Avenue
San Antonio, Texas 78232-4363
Attorney for Ben Marek

Mr. Ricky J. Poole
Law Offices of Ricky J. Poole
8000 I.H. 10 West, Suite 1600
San Antonio, Texas 78230




DEFENDANT’S NOTICE OF APPEAL                                                          Page 2 of 2